DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The declaration under 37 CFR 1.130(a) filed on 11/24/2020 is sufficient to overcome the rejection of claims 1, 6, & 7 based on Chen (US Pub no. 2017/0278802 A1).  The declaration provides evidence to disqualify Chen as prior art under the common-assignee exception of 35 U.S.C. § 102(b)(2)(C).
Notice of Allowance
Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance: After consideration of applicant’s remarks, declaration invoking common-assignee exception of 35 U.S.C. § 102(b)(2)(C), and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest the method as described in claim 1. 
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 11 including: forming a third dielectric layer over the second dielectric layer and the first alignment; and removing a portion of the third dielectric layer to expose the first alignment mark to form a second trench, wherein the second trench is wider than the first trench.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 17 including: forming a first alignment mark over the first dielectric layer in the gap region; forming a via structure over the package layer in the die region, wherein the first alignment mark and the via structure are formed simultaneously; forming a conductive layer over the via structure in the die region; forming a second dielectric layer over the first dielectric layer and the first alignment mark; and forming a second alignment mark over the second dielectric layer in the gap region, wherein the second alignment mark and the conductive layer are formed simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813